OFFICIAL NOTICE FROM COURTOF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


           OFFICIAL BUSINESS -              vtwexwi® J^******-
           STATE OF TEXAS i |S
           PENALTY FOR . ^o ragTgsffisgs n, 1D                             * nft ol56
 4/15/2015PWATE USE               •> jS I^^Sf 0002003152 ap^ToISs
 HUCKEL, JESSIE ALAN Tr.°Ct. No. wRmffiOfpi (B)^D from zipWRi78,518-04
 On this day, the application for,11 07 Writ of Habeas Corpus has been received
 and presented to the Court.
                                                                        Abel Acosta, Clerk

                               JESSIE ALAN HUCKEL
                               POWLEDGE UNIT - TDC #1760219
                               1400 FM 3452
                               PALESTINE, TX 75882

                                                                  UTF
:amrs3b    resees
                            |i|p,|jniil^iuiupllp|i|M1i|i|1i,inii)h|,MiHl|,||i|